Robert L. Brown, Justice, dissenting. The appellant, Landis, was fined in this case. He was also placed on five years probation. The operable statute, Ark. Code Ann. § 5-64-401(a)(l)(rv) (Supp. 1991), provides that imprisonment “and/or” a fine may be the punishment for delivery of marijuana. The State concedes that a fine alone satisfies the statute. Yet, the majority reverses and remands for resentencing because the trial judge added a probationary period. I would affirm. The confusion surrounding this matter is due to the substance involved. Schedule VI controlled substances include marijuana. Delivery of Schedule VI substances is a Class C Felony under § 5-64-401(a)(l)(iv). As already stated, a fine may be the sole punishment under this section. Cocaine is a Schedule II controlled substance. Delivery of cocaine is a Class Y felony which carries with it a mandatory prison sentence. Ark. Code Ann. § 5-64-401(a)(l)(i) (Supp. 1991). A fine is not authorized as an alternative punishment for delivery of cocaine. Probation or suspension of the mandatory prison term is clearly disallowed for Schedule II substances. The two cases cited by the majority in its opinion, State v. Williams, 315 Ark. 464, 868 S.W.2d 461 (1994) and State v. Townsend, 314 Ark. 427, 863 S.W.2d 288 (1993), were both cocaine cases as was State v. Whale, 314 Ark. 576, 863 S.W.2d 290 (1993). The majority also cites Whitener v. State, 311 Ark. 377, 843 S.W.2d 853 (1992), in support of its position. This is a delivery-of-marijuana case but what distinguishes that case from the present case is that no fine was imposed in Whitener, only a prison sentence was. The defendant argued that the trial court should have suspended the sentence or placed him on probation, but the trial court correctly refused to do that, and we affirmed. But had a fine been imposed in Whitener, that penalty would have complied with the minimum requirements of Ark. Code Ann. §5-64-401(a)(l)(i), and no prison term would have been required. Because § 5-64-401 (a)(l)(i) requires only a fine for delivery of marijuana, the trial judge’s sentence was in accord with the statute. The fact that he tacked on an additional probationary sentence does not void the sentence. We have only reversed sentences where imprisonment was the only pronounced penalty and where the trial court suspended the sentence or placed the defendant on probation. It is unclear to me what the majority has decided in this case. Is the case being remanded so that the trial judge can simply fine Landis and remove the five-year probation? The trial judge made it clear that he did not believe Landis was a candidate for prison. Or is the majority suggesting or requiring that Landis be sentenced to some period of imprisonment, irrespective of the judge’s comment? Or is the majority remanding for a complete resentencing in light of the fact that it is denying probation as an option accompanying the fine? The trial judge’s sentence was just and justifiable under the statute. It should be affirmed.